Citation Nr: 0319790	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In August 1995 the RO denied 
entitlement to service connection for PTSD.  In September 
1996 the RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus.

In February 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In July 2002 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and undertook internal development of the claim 
of entitlement to service connection for PTSD.  


FINDING OF FACT

The competent, probative evidence of record corroborates the 
incurrence of in-service combat stressors to support the 
finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The March 1966 report of general medical examination for 
induction shows that clinical evaluation of the psychiatric 
system was normal.  On the report of medical history portion 
of the examination the veteran reported a history of nervous 
trouble and an excessive drinking habit.  

The physician's summary and evaluation portion of the 
examination shows there were included entries of "nervous" 
and "drinks alcohol".  The May 1968 report of general 
medical examination for separation from active service shows 
the clinical evaluation of the psychiatric system was normal.  
On the report of medical history portion of the examination 
the veteran again indicated a history of nervous trouble and 
an excessive drinking habit.  There was no entry on the part 
of the attending physician.

Service documentation shows the veteran's military 
occupational specialty was cook and he served four months in 
Vietnam.  His decorations include a Vietnam Service Medal.

A May 1982 letter on file from RVS (initials), MD, shows the 
veteran had been in treatment for a severe disability due to 
his psychiatric problem.  Unrelated psychiatric diagnoses 
were provided and treatment reports were not related to 
problems of service.

VA conducted a special psychiatric examination of the veteran 
in July 1995.  The report shows that he did not received 
treatment for any psychiatric problems while in service.  
Nonpertinent diagnoses were provided.

An August 1996 VA mental health clinic report shows an 
assessment of PTSD.  It was noted that the veteran had vague 
memories of service in Vietnam.

A November 1996 VA special psychiatric examination of the 
veteran concluded in a pertinent diagnosis of PTSD.  The 
veteran reported he had served in Vietnam for six months.  He 
reported working as a cook and having been subjected to 
numerous attacks and assault waves.  He reported having been 
rocketed and mortared almost every night.  He reported having 
seen a lot of killing and having helped with those who were 
killed.  He reported that ever since coming back from the war 
he had had adjustment problems.  The examination concluded in 
a pertinent finding of PTSD.



PTSD-related symptomatology was reported in VA mental health 
treatment records dated in 1996.

In January 1997 the United States Army and Joint Services 
Environmental Support Group (ESG) advised the RO that it was 
conducting research into the veteran's service.

A February 1997 VA special psychiatric examination did not 
conclude in a diagnosis of PTSD.

In September 1997 the ESG, renamed the United States Armed 
Service Center for Research of Unit Records (USASCRUR) 
provided documentation of combat incidents involving elements 
of the 11th Light Infantry Brigade, including the 6th Support 
Battalion, the veteran's unit.  

It was noted that U.S. Army records documented two specific 
enemy attacks in the area of Landing Zone Bronco and Duc Pho 
during the veteran's Vietnam tour.

On file are letters dated in October 1997 and January 1998 
from SB, Ph.D., noting his treatment of the veteran for PTSD.

An April 1998 VA special psychological examination of the 
veteran did not conclude in a diagnosis of PTSD.  Additional 
VA mental health records on file show that PTSD criteria were 
not met.

Associated with the claims file are medical records used by 
the Social Security Administration in determining whether the 
veteran qualified for disability benefits.  He was noted to 
suffer from an affective (mood) disorder.


In February 1999 the veteran provided oral testimony in 
support of his claim before a Hearing Officer at the RO.  The 
transcript of his testimony has been associated with the 
claims file.

In an August 2001 letter, CM, LCSW, advised that she was of 
the opinion that the veteran was suffering from PTSD.

An August 2001 letter from JDK notes he is a lifelong friend 
of the veteran and provided his observations as to his 
symptomatology.

A March 2002 record of treatment from DDF, a readjustment 
counselor, shows a pertinent diagnosis of PTSD.  An earlier 
dated record of treatment is also on file.

In May 2003, at the Board's direction, the veteran was 
afforded a VA special psychiatric examination to ascertain 
whether he was suffering from PTSD.  The examiner was already 
advised that the veteran's stressors had been verified.  
Those stressors had been reported as witnessing soldiers 
being killed by a rocket or mortar round, avoiding enemy 
fire, especially mortar and sniper fire, and counting and 
tagging dead bodies and body parts.

On examination the veteran reported that he served as a cook 
and also performed guard duty twice a week.  He reported 
almost daily rocket and mortar attacks which sometimes landed 
as close as 50 yards from his position.  He reported having 
seen many people get seriously wounded and killed because of 
rockets and mortars.  He particularly remembered one solder 
who had a big wound in his chest.  He reported having 
adjustment problems after his return.  He had not been able 
to work since 1994, and had obtained an Associate of Arts 
degree.  He did not socialize with other people.  He lived 
alone and did not have too many friends.  He did not want to 
be around other people and startled easily.  He was nervous 
all the time and was paranoid of others.  The mental status 
examination concluded in a pertinent diagnosis of PTSD.  The 
examiner commented that the veteran's history and mental 
status examination were consistent with the diagnosis of 
PTSD.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred therein.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of 
entitlement to service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Specific PTSD

A clear diagnosis of PTSD is no longer needed to substantiate 
a claim of service connection for PTSD.  Harth v. West, 14 
Vet. App. 1 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The CAVC further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence need for corroboration may 
be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).  Regardless of whether the veteran 
is determined to have engaged in combat, a veteran is still 
required to show evidence of a current disability and a link 
between that current disability and service.  Collette v. 
Brown, 82 F. 3d 389, 393 (Fed. Cir. 1996); Boyer v. West, 11 
Vet. App. 477 (1998); Wade v. West, 11 Vet. App. 202 (1998).

The Board notes that the regulatory criteria governing 
service connection for PTSD as set forth above, changed while 
the veteran's claim was pending.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board is of the opinion that the amended regulation is 
generally more favorable to veterans because such 
regulations, as recorded earlier, provide broader 
requirements for establishing combat and because they no 
longer require a "clear" diagnosis of PTSD.  In the 
veteran's case at hand, the veteran may prevail under either 
criteria.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal in view of the passage of the 
Veterans Claims assistance Act of 2000 (VCAA).  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty assist law 
expanded VA's duty to assist  (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In this case, however, as the Board has determined that a 
full grant of benefits on appeal is appropriate for the issue 
decided herein, any omissions in the duty to assist are 
without prejudice to veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Service Connection

The record clearly establishes current symptomatology and 
treatment consistent with PTSD, as well as current diagnoses 
of such.  There are also medical nexus opinions linking PTSD 
to the veteran's stressors while on active duty.  There is 
competent verification of the veteran's stressors.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).  

In other words, "[I]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

As the Board noted earlier, the evidentiary record was 
initially ambiguous as to whether PTSD was present.  The 
Board internally developed the record and obtained a 
competent diagnosis of PTSD with the opinion linking such 
disorder to the veteran's history and mental status.  The 
veteran's stressors have been verified.  The veteran prevails 
on his claim under either the former or revised criteria.  
The Board finds that the evidentiary record, with application 
of all pertinent criteria, supports a grant of entitlement to 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

